Parker, C. J.
“Whether it is necessary for the holder of an accepted bill of exchange, payable at a day certain, to present the bill for payment before he can sustain an action against the acceptor himself, is a question not so clearly settled as to be placed beyond doubt. See Chitty on Bills (8th ed. 1833) 391, 392; cited Story on Bills, sec. 325, note; Chitty & Hulme on Bills, ch. 9, p. 353 (Am. ed.), and note, with authorities cited. In Hansard v. Robinson, 7 B. & C. 90, Lord Tenterden considered presentment for payment to be necessary, by the custom of merchants, because the acceptor was entitled to have the bill delivered up on payment. But the decision in that case, that an action at law cannot be maintained on a lost bill, may perhaps be found to be unsound ; and if the decision should prove to be erroneous, the supposition respecting the custom upon which it is founded may fall with it.
However that may be, we are of opinion that no presentment for payment was necessary in this ease.
From the nature of the case the time of payment depended upon matters peculiarly within the knowledge of the defendants, and not within the knowledge of the *532plaintiffs. "When the contingency arrived, it was the duty of the defendants to perform what they had undertaken to do, without waiting for a presentment by the plaintiffs.

Judgment for the plaintiffs.